department of the treasury internal_revenue_service washington d c tay exempt and government entities division ul no xxxxxxxxxxxxx xxxxxkxxxkxxxkx arkxkxkxkkxxkxkxxkk legend ayer a employer m plan x company f financial_institution b amount d date date date mar xxxxxxxxxxkxxxxkx xxxxxxxxxxxkxkxxkxx xxxxxkkxxkxkxkkxkkk xxxxxxxxxxxxkxkxkx xxxxxkkxxkxkxxxkx xxxxxxxxxxxkxxxkx xxxkxxxxxxxkxkkkx kxxxxkxxkxxxxkxkkxkkx xxxxxxxkxxkxxkxkxxxkx sethepra ty ‘ dear xxxxxxxxx this is in response to your ruling_request dated date as supplemented by a letter dated date in which you request a waiver of the 60-day rollover requirement con- tained in sec_402 of the internal_revenue_code the code’ the following facts and representations have been submitted under port of the ruling requested penalty of perjury in sup- taxpayer a age represents that she received a distribution of amount d from plan x taxpayer a asserts that her failure to accomplish a rollover within the 60-day period pre- scribed by sec_402 was due to the failure of company f in failing to provide proper notice of taxpayer a's right to elect an eligible_rollover_distribution as required under sec_402 of the code taxpayer a represents that she was a participant in plan x an employee retirement_plan sponsored by employer m which was a qualified_plan as described in sec_401 of the code company f was the administrator of pian x taxpayer a states that she was contacted by company f regarding changing investments within plan x she informed company f that she did not want to make any risky investments and requested that company f transfer amount d to financial_institution b on date company f electronically transferred amount d from plan x to taxpayer a’s checking account with financial_institution b taxpayer a xxxxxxxxx represents that company f did not provide her with any written advice or any direction regard- ing the 60-day rollover rules and the tax consequences of this distribution as required in sec_402 of the code nor was oral advice given consequences of the distribution until date while consulting with her tax preparer taxpayer a further represents that amount d has not been used for any purposes based on the facts and representations a ruling is requested that the internal revenue ser- vice waive the 60-day rollover requirement with respect to the distribution of amount d sec_402 of the code provides that except as otherwise provided in sec_402 any amount distributed from a_trust described in sec_401 that is exempi from tax under sec_501 of the code shall be taxable to the distributee in the taxable_year of the distri- butee in which distributed under sec_72 of the code to eligible retirement plans including iras sec_402 of the code provides in general that if any portion of an eligible_rollover_distribution from a qualified_trust is transferred to an eligible_retirement_plan the portion of the distribution so transferred shall not be includible in gross_income in the taxable_year in which paid sec_402 of the code provides that except as provided in subparagraph b para- graph shall not apply to any transfer of a distribution made after the 60th day following the day on which the distributee received the property distributed sec_402 of the code provides that the secretary may waive the 60-day require- ment under sec_402 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events be- yond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_402 of the code sec_402 of the code provides that an eligible_rollover_distribution shall not include any distribution to the extent such distribution is required under sec_401 sec_402 of the code defines an eligible_retirement_plan as i an individual retire- ment account described in sec_408 of the code ii an individual_retirement_annuity de- scribed in sec_408 of the code other than an endowment_contract iii a qualified_trust iv an annuity plan described in sec_403 of the code v an eligible deferred compen- sation plan described in sec_457 of the code which is maintained by an eligible em- ployer described in sec_457 and vi an annuity_contract desciibed in sec_403 of the code sec_402 of the code provides for a written explanation to recipients for distributions eli- gible for rollover treatment sec_402 provides in pertinent part that the plan adminis- trator of any plan shall within a reasonable period of time before making an eligible rollover xxxxxxxxx e010 ‘red under sec_402 of the code distribution provide a written explanation to the recipient of the provisions under which the re- cloicnt may have the distribution directly transferred to an eligible_retirement_plan and of the provisions under which the distribution will not be subject_to tax if transferred to an eligible re- tirement plan within days after the date on which the recipient received the distribution revproc_2003_16 2003_4_irb_359 date provides that in determining ‘whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitaliza- tion incarceration restrictions imposed by a foreign_country or postal error the use of the mount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information provided by taxpayer a is consistent with taxpayer a's assertion that tax- payer a’s failure to accomplish a rollover of amount d was due to the failure of company f in failing to provide proper notice of taxpayer a's right to elect an eligible_rollover_distribution as therefore taxpayer a is granted a period of days from the issuance of this ruling letter to contribute amount d to a rollover ira provided all other requirements of sec_402 of the code except the 60-day requirement are met with respect to such contribution the contri- buted amounts will be considered a rollover_contribution within the meaning of sec_402 of the code this ruling does not authorize the rollover of amounts that are required to be distributed by sec_401 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent if you wish to inquire about this ruling please contact xxxxxxxx i d xxxxx at xxxxxxxxxxxxx please address all correspondence to se t ep ra t4 sincerely yours ha le mave laura warshawsky manager employee_plans technical group enclosures deieted copy of letter_ruling notice of intention to disclose
